Appellant was arrested for rape on May 16, 1981. He was released on bond two days later. Trial was scheduled and continued on October 26, 1981, and January 7, 1982, over the objections of both the state and the defense. Trial did not commence until February 19, 1982, eleven days after the period of limitations for bringing the appellant to trial under the Speedy Trial Act had elapsed. On appeal, appellant contends that he was entitled to discharge because of the running of this period of limitations.
R.C. 2945.71 provides that an accused is entitled to discharge unless he is brought to trial within the time prescribed by statute. This period may be extended by any period of reasonable continuance. R.C. 2945.72(H). The disturbing aspect of the case at bar is that on January 7, 1982, when the trial court ordered a continuance to the next available court date, the trial court was engaged in a civil case. The trial court expressly stated that it knew of "no tradition, no rule, no practice which says that criminal trials have priority, per se." Crim. R. 50 states that "[c]riminal cases shall be given precedence over civil matters and proceedings."
The record does not disclose whether the trial court presided over a single civil case between January 7, 1982 and February 19, 1982, whether one civil case and several criminal cases were heard, or whether multiple civil cases were scheduled. Consequently, I am persuaded that it is not necessary for this court of appeals to determine whether, in view of the mandate contained in Crim. R. 50, the period of limitations under the Speedy Trial Act may be extended so that a civil matter may be heard first, i.e., whether a continuance granted in order that the court may first entertain a civil action constitutes a "reasonable continuance" within the meaning of R.C. 2945.72(H). Under the posture of the record, it is possible that in the case at bar the trial court was engaged in a civil matter on January 7, 1982, and in criminal matters shortly thereafter until the date of trial. This court, therefore, must presume the regularity of the proceedings below.
Moreover, as a judge of an intermediate appellate court, I feel obligated to take judicial notice of the tremendous case load borne by the judges of the trial courts of this district, and the fact that competing public policies may increase the pressures upon the trial bench. Nevertheless, this does not alter the responsibility of the trial court to comply with the law.
Under the rules promulgated by the Ohio Supreme Court, and implicitly approved by the Ohio Legislature, criminal cases must
be given precedence, and by statute, criminal (felony) casesmust be tried within two hundred seventy days after the defendant's arrest.
Accordingly, I concur in the majority opinion with the express admonition to the trial courts that all reasonable efforts must be exerted to effectuate both Crim. R. 50 and the Speedy Trial Act. *Page 56